I dissent. I adhere to the view expressed in the first opinion rendered in this case (64 Cal. Dec. 37), that the evidence was insufficient to show a want of testamentary capacity, and it will not be necessary again to review it.
It is conceded by the majority opinion that the evidence of decedent's having told the story of the circumstances under which he left his first wife was competent to prove his state of mind. The issue raised by the pleadings was whether he was seized with an insane delusion after the stroke in September, 1916, notwithstanding the evidence that he had such a state of mind from the time he left her in 1876 until his death. In any event, the issue of the sufficiency of the evidence was so closely contested it cannot be said the verdict was unaffected by any errors that may have been committed.
The main opinion concedes the hypothetical question contained inadmissible hearsay statements. This error and the inclusion of the erroneous element that decedent became enraged at his partner "apparently without any cause or provocation," in my opinion rendered the question lacking in *Page 777 
a fair and substantial statement of the evidence. The admission of the opinion of the expert witness, the only one called, was calculated to influence the verdict, and should have been excluded. Further, the course followed by respondent's counsel in getting before the jury the contents of letters written by relatives of the decedent giving accounts of his physical and mental condition was clearly improper and such a practice is condemned in Estate of Packer, 164 Cal. 525 [129 P. 778]. A large part of the evidence in support of respondent's case was contained in such letters, and their admission under the circumstances could not have failed to be prejudicial. I do not think from the record it can be said that counsel for appellants did not object to the reading of such letters to the jury. They did not object every time such evidence was offered, but that was not necessary, since it appears that the whole course pursued was objected to. "Where a party has once formally taken exception to a certain line or character of evidence, he is not required to renew the objection at each recurrence thereafter of the objectionable matter arising at each examination of other witnesses; and his silence will not debar him from having the exception reviewed." (Green v.Southern Pacific Co., 122 Cal. 563, 565 [55 P. 577].) *Page 778